Title: VIII. Rayneval’s Observations on Jefferson’s Projet, September 1788
From: Rayneval
To: 



Septembre 1788

Resumé des articles à insérer dans la Convention relative à nos Consuls en Amérique.
Le Congrés a refusé de ratifier la Convention signée par Mr. Franklin, et cette Assemblée vient d’autoriser Mr. Jefferson de reprendre cette Besogne sous œuvre, et de signer une nouvelle Convention.
Les Changements proposés par Mr. Jefferson sont consignés dans une lettre qu’il a ecrite à M. le Cte. de Montmorin au mois de Juin d[ernier].
Cette Lettre a été accompagnée de nottes sur l’ancienne Convention, et pour simplifier le travail M. Jefferson a redigé un nouveau projet de Convention.
On va le suivre en indiquant les changements qu’il renferme, et on y ajoute les observations dont il sera susceptible.
Art. 1. ne présente aucune dificulté. Il repond à Particle 1er. de l’ancienne Convention. Il ne s’agira que d’omettre les mots ou par autorité. Ce mot, selon M. Jefferson, devroit porter sur les vice-Consuls; mais il porteroit egalement sur les Consuls, que le Roi seul peut nommer. M. Jefferson propose de ne point donner à ceux cy la faculté de nommer des vice-Consuls mais il n’insiste pas sur cette idée.
M. Jefferson a omis l’art. 2d. de la meme Convention parce qu’il a pensé ou que les mots ou de leur autorité, y supplieroient,  ou que ces Consuls ne nommeroient plus de vice-Consuls. Il convient donc de statüer sur cette dernière question.
L’Art. 3. a egalement été omis. Il convient d’en retablir la premiere partie, laquelle accorde aux Consuls la faculté d’etablir de simples agents. La 2d. partie sera transportée à l’article 12.
L’Art. 4. de L’ancienne Convention a effrayé M. Jefferson: il a cru y trouver la plénitude des prérogatives du droit des gens, il l’a remplacé par le 2d. de son projet. Ce dernier semble sufisant. Là l’intention du Roi n’est sûrement pas de transformer des Consuls en Ministres publics.
On propose seulement d’omettre les mots: les neutres etrangers de leur nation. Ils laissent une liberté indéfinie de taxer les françois. On y substituera les nationaux.
M. Jefferson reclame fortement contre l’art. 5 de la même Convention. Il le regarde comme contraire aux lois fondamentales de leur jurisprudence. Nous n’avons aucun intérêt d’insister. Ce qui se fera en Amérique se fera en france. Les Consuls ne cessant pas d’être personnes privées, peuvent sans inconvenient pour leur caractère se rendre chez le juge pour faire leurs déclarations.
L’Art. 3. du projet de M. de Jefferson est le 6. de l’ancienne Convention. Il a omis les mots par les nationaux, sans doute faute de les avoir compris: ils ont pour objet les testaments olographes que l’on dépose dans la Chancellerie Consulaire; une vente sous Seing-privé que l’on veut autentiquer moyennant le depôt. Cette explication fera sans doute cesser le scrupule de M. Jefferson.
M. Jefferson a de plus executé la clause suivante au ¶ 2d: dans les cas qui n’interesseront que les sujets ou Citoyens de leur propre nation. Cette clause est superflüe mais elle est sans inconvenient.
La même clause se trouve à L’art. 4. qui repond au 7e. de la même Convention. Elle a des inconvenients. Un françois fait un testament, une donation. Ces actes peuvent donner lieu à des discutions avec des nationaux. Il ne résultera pas de là que ces mêmes actes auroient dû être reçus par les Notaires du pays, et que faute de l’avoir été ils soient nuls. M. Jefferson a ajouté au 2nd. ¶ les mots: en cas d’absence de L’executeur testamentaire, des curateurs ou des heritiers légitimes. Cette addition paroit convenable.
Il a de plus ajouté: ou de tout autre. Il faudra ajouter de plus à leur défaut.
M. Jefferson a changé la Construction de la derniere partie de l’article: mais il n’en a pas alteré le Sens. Il faudra voir lequel des deux libellés il conviendra de conserver.

L’annonce à faire dans quelque feuille publique de la mort d’un françois ou d’un Americain présente de l’utilité.
L’Art. 5. qui est le 8. de l’ancienne Convention, ne donne lieu qu’à une seule question: L’avarie sera-t-elle de la Competence du Consul si un étranger absent y est interessé et s’il est présent nul doute que la competence n’apartienne au juge territorial.
L’Art. 6. est le 9. de l’ancienne Convention. M. Jefferson n’a changé qu’un mot: au lieu de france il a mis des Etats du Roi T.C. C’est par raport aux iles.
L’Art. 7. répond au 10. de l’ancienne Convention. Il est nécessaire de lire les anciennes observations que M. Jefferson a faites sur cet article.
Cet article avoit été agrée par une résolution formelle du Congrès. Il est le 12. de son projet remis officiellement à M. le Cte. de la Luzerne.
Art. 8 —— 11e. M. Jefferson a ajouté: ou infraction de la tranquilité publique; il vaudroit mieux mettre simplement délit: cela est relatif aux affaires de police.
Art. 9. —— 12. propose des changements indifferents.
Il faut en ôter ces mots: Si l’une des deux parties le demandent.
M. Jefferson a omis comme inutile une stipulation qui l’est effectivement: elle commence par ces mots: les consuls ne pourront connaitre.—A la fin de cet Article se trouvent les fonctions—des Agents nommés par les Consuls.
Art. 10 —— 13. ne demande aucune observation.
Art. 11 —— 14. M. Jefferson a fait une omission dont on ne
voit pas trop la nécessité: il l’a remplacé par le mot: autentiquement.
Art. 12 —— 15. ne demande aucune observation.
Art. 13 —— 16. propose de limiter la Convention à 12 années.
Art. 11. Lorsque les dits coupables feront partie de l’équipage de l’un des bâtiments de leur nation, et se seront retirés à bord des dits Navires, ils pourront y être saisis et arrêtés par l’ordre des juges territoriaux: ceux cy en previendront le Consul ou vice Consul, lequel pourra se rendre à bord s’il le juge à propos: mais cette prévenance ne pourra en aucun cas retarder l’exécution de l’ordre dont il est question. Les personnes arrêtées ne pouront ensuite être mises en liberté qu’après que le Consul ou Vice Consul en aura été prévenu; et elles lui seront remises, s’il le requiert, pour être reconduites sur les batiments oû elles auront été arretées ou autres de leur nation, et être renvoyées hors du pays.
